DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 28 October 2021 has been entered.  Claims 1-2 and 6 are currently amended.  Claim 3 is canceled.  
The amendments to the claims overcome the prior claim objections of record.  The amendments to the claims overcome the prior 35 U.S.C. 112(b) rejections of record.

Response to Arguments
Applicant's arguments filed 28 October 2021 have been fully considered but they are not persuasive. 
The Applicant alleges that “the corner panels 130 of Koga are not each rotatable about a side portion of a respective panel… in FIG. 23 of Koga, the corner panel 130 is not attached to the face panel 112 such that it can be rotated about a side of the corner panel 130”.  
However, the Examiner respectfully points out that Fig. 23 of Koga shows the corner panel 130 being rotated about the outer engaging pawl 152 which is formed at the intersection of two sides of the panel, meaning that the corner panel is therefore rotatable about a side portion thereof.  Any further limitations are not required by the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (Published U.S. Patent Application No. 20090025414) in view of Asahina et al. (U.S. Patent No. 6450880) and Choi et al. (Published U.S. Patent Application No. 20170045259).
Regarding claim 1, Koga (Fig. 18-24) teaches a ceiling-embedded air-conditioning apparatus (Title, “IN-CEILING MOUNT TYPE AIR CONDITIONER AND INDOOR UNIT THEREOF”) comprising: 
a main body (Para. 145, “air conditioner main body 111 has a housing 113 constituting the outer shape portion of the air conditioner 111”) including an indoor heat exchanger (indoor heat exchanger 117) and an indoor fan (air blowing fan 116); 
a decorative panel attached to the main body (face panel 112) from an opening side of the main body (see Fig. 20); 
an air inlet grille provided on a design side of the decorative panel (air suction grille 123); and 
side panels provided on left and right sides of the air inlet grille (corner panel 130 are provided on the left and right sides of the air inlet grille 123, as they are all further outward of the air inlet grille 123), 
the side panels being detachably attached to the decorative panel (see Fig. 23-24) using respective screw fixing projections which are provided at the side panels (joint leg 156) and located between the air inlet grille and the decorative panel (see Fig. 23-24), each of the side panels being rotatable about a side portion of a respective side panel (see Fig. 23-24, corner panel 130 is rotated about outer engaging pawl 152), and 
the decorative panel being provided with an opening portion (face panel side openings 125) which allows suspension metal fittings of the main body to be operated (Para. 148, “at the four corners of the face panel body 120, face panel side openings 125 are formed below the suspending fittings 114 as shown in FIG. 19 (see FIGS. 21 and 23), and corner panels 130 are freely detachably mounted on the face panel body 20 so as to cover the face panel side openings 125. As in the case of the first to third embodiments, when the air conditioner 2 is positioned or the height thereof is adjusted, a worker or the like detaches the corner panel 130 to expose the face panel side opening 25, inserts a hand or a tool into the face panel side opening 125 to access the suspending bolt 110, and operates the suspending bolt 110 to position the air conditioner 2 or the like”), when the decorative panel is attached to the main body (see Fig. 19), the air inlet grille is in an opened state, and the side panels are detached from the decorative panel (Para. 157, “when the air suction grille 123 is fixed to the air suction port 121, the seat projecting portion 145 and the fixing screw 143 threadably mounted on the female screw portion 144 of the seat projecting portion 145 are not viewed from the room, so that the exterior appearance is enhanced”, the face panel side openings 125 are only accessible if corner panels 130 are removed, and screw 143 is only removable if air suction grille 123 is in an opened state). 
Koga is silent regarding the opening portion allowing an electrical device or a pipe connection unit to be handled. 
However, Asahina (Fig. 1-3) teaches a ceiling-embedded air-conditioning apparatus comprising: 
a main body (air conditioner main body 10) including an indoor heat exchanger (heat exchanger 13) and an indoor fan (see unlabeled blower shown in Fig. 3, just above element 11); 
a decorative panel attached to the main body (decorative panel 20) from an opening side of the main body; 
an air inlet grille provided on a design side of the decorative panel (suction grille 23); and 
side panels provided on left and right sides of the air inlet grille (corner panel 60), 
the decorative panel being provided with an opening portion (opening 34) which allows an electrical device or a pipe connection unit to be handled (Col. 77 ll. 50-60, “Each of the openings 34 provided in the four corners of the decorative panel 20 has the same dimensions as the ceiling opening dimensions at maximum, and has an opening area required for a piping connecting operation for refrigerant piping 35 and drainage piping 36, and for a wiring operation for a field wiring intake 37 for the air conditioner main body 10, whereby the piping and wiring operations can be performed even after the decorative panel 20 is mounted, in other words, without removing it only by removing the corner panel 60”), when the decorative panel is attached to the main body, and the side panels are detached from the decorative panel (see Fig. 2; Col. 7 ll. 40-43, “the structure is arranged so that the design surface side of the opening 34 and the pedestal portion 30 is covered with a corner panel 60 to be detachably mounted to the decorative panel 20”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the arrangement of the piping and electrical elements shown by Koga to be located so as to be handled when the corner panels are removed, as taught by Asahina, to provide a means to perform maintenance on those elements without demounting the entire system.
Koga is silent regarding the air inlet grille being rotated to be in an opened state. 
However, Choi (Fig. 1-8) teaches a ceiling-embedded air-conditioning apparatus comprising: 
a main body (cabinet 10) including an indoor heat exchanger (heat exchanger 30) and an indoor fan (fan 40); 
a decorative panel attached to the main body (front panel 20) from an opening side of the main body; 
an air inlet grille provided on a design side of the decorative panel (suction grille 21); and 
side panels provided on left and right sides of the air inlet grille (front panel 20 has side panels incorporated), 
the decorative panel being provided with an opening portion (panel opening 24 and access hole 25) which allows suspension metal fittings of the main body to be operated (Para. 84, “access hole 25 may be formed at a vertical lower portion of the mounting bracket 111 so that a user can manipulate the installation device 2”), and also allows an electrical device (control box 80) to be handled, when the decorative panel is attached to the main body, the air inlet grille is rotated to be in an opened state (Para. 29, “FIG. 8 is a perspective view of the opened suction grill”).
It would have been obvious to one skilled in the art at the time of the invention to modify the suction grille to be rotated to be in an opened state by combining prior art elements according to known methods to yield predictable results as taught by Choi into the teachings of Koga because it does no more than yield predictable results of ensuring that the suction grille can be opened without its total removing, which in turn ensures that the suction grille cannot be misplaced or damaged during maintenance on the air conditioning unit, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 4, Koga in view of Asahina and Choi teaches the ceiling-embedded air-conditioning apparatus of claim 1, further comprising: hook claws provided at connection sides of the side panels where the side panels are connected to the decorative panel (Koga:  side engaging pawls 154, see Fig. 22-24); and fixing claws disposed at respective end sides of each of the side panels (Koga:  outer engaging pawl 152, see Fig. 22-24).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (Published U.S. Patent Application No. 20090025414) in view of Asahina et al. (U.S. Patent No. 6450880) and Choi et al. (Published U.S. Patent Application No. 20170045259) as applied to claim 1 above, and further in view of Jeong et al. (Published U.S. Patent Application No. 20150105013).
Regarding claim 2, Koga in view of Asahina and Choi teaches the ceiling-embedded air-conditioning apparatus of claim 1. 
Koga in view of Asahina and Choi are silent regarding a window for a wireless signal receiver being provided in at least one of the side panels. 
However, Jeong (Fig. 4-7) teaches a ceiling-embedded air-conditioning apparatus, wherein a window (receiving window 260) for a wireless signal receiver (Para. 74, “receiver window 260 may be formed of a light transmission material so that the light emitted from the one or more LEDs 440 may be emitted to the outside, and the manipulation signal of the remote controller may be received into the receiver 432”, wherein the light transmissible material is only relevant for the receiver 432 in cases where the signal in question is light-based) is provided in at least one of the side panels (see Fig. 4, Para. 54, “installation hole 251, through which a receiving window 260, one component of the controller 400, may be exposed, and a reset hole 252 to initialize an operation state of the indoor device 1 may be defined in the corner cover 2”).
It would have been obvious to one skilled in the art at the time of the invention to include the wireless signal receiver in one of the side panels by combining prior art elements according to known methods to yield predictable results as taught by Jeong into the teachings of Koga because it does no more than yield predictable results of providing a means for the end user to remotely control the operation of the air-conditioning apparatus, thereby improving user comfort, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (Published U.S. Patent Application No. 20090025414) in view of Asahina et al. (U.S. Patent No. 6450880) and Choi et al. (Published U.S. Patent Application No. 20170045259) as applied to claim 1 above, and further in view of Yabu (Published U.S. Patent Application No. 20090007578).
Regarding claim 5, Koga in view of Asahina and Choi teaches the ceiling-embedded air-conditioning apparatus of claim 1. 
Koga in view of Asahina and Choi are silent regarding the air-conditioning apparatus further comprising: an incombustible material provided at an inner surface of each of the side panels.
However, Yabu teaches that it is known in the art to provide in an air-conditioning apparatus an incombustible material (Para. 2, “Within the field of air conditioning apparatuses comprising electric component assembly, a technique has been disclosed in which the frames of the electric component assembly and its attached components are configured from a flame-retardant material”). 
As the combination of Koga in view of Asahina and Choi discloses an electrical device accessible through the opening covered by the side panel (Asahina:  field wiring intake 37; Choi:  control box 80), it would have been obvious to one with ordinary skill in the art at the time of invention to modify the side panel shown by Koga in view of Asahina and Choi to include a flame-retardant material, as taught by flame-retardant material, to provide a means of safely containing and/or preventing electrical fires.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (Published U.S. Patent Application No. 20090025414) in view of Yabu (Published U.S. Patent Application No. 20090007578), Asahina et al. (U.S. Patent No. 6450880), and Choi et al. (Published U.S. Patent Application No. 20170045259).
Regarding claim 6, Koga (Fig. 18-24) teaches an indoor unit for air conditioning, the indoor unit being embedded in a ceiling (Title, “IN-CEILING MOUNT TYPE AIR CONDITIONER AND INDOOR UNIT THEREOF”), and comprising: 
a main body (Para. 145, “air conditioner main body 111 has a housing 113 constituting the outer shape portion of the air conditioner 111”) including an indoor heat exchanger (indoor heat exchanger 117) and an indoor fan (air blowing fan 116); 
a decorative panel attached to the main body (face panel 112) from an opening side of the main body (see Fig. 20); 
an air inlet grille provided on a design side of the decorative panel (air suction grille 123); and 
side panels provided on left and right sides of the air inlet grille (corner panel 130 are provided on the left and right sides of the air inlet grille 123, as they are all further outward of the air inlet grille 123), 
the side panels being detachably attached to the decorative panel (see Fig. 23-24) using respective screw fixing projections which are provided at the side panels (joint leg 156) and located between the air inlet grille and the decorative panel (see Fig. 23-24), each of the side panels being rotatable about a side portion of a respective side panel (see Fig. 23-24, corner panel 130 is rotated about outer engaging pawl 152), and 
the decorative panel being provided with an opening portion (face panel side openings 125) which allows suspension metal fittings of the main body to be operated (Para. 148, “at the four corners of the face panel body 120, face panel side openings 125 are formed below the suspending fittings 114 as shown in FIG. 19 (see FIGS. 21 and 23), and corner panels 130 are freely detachably mounted on the face panel body 20 so as to cover the face panel side openings 125. As in the case of the first to third embodiments, when the air conditioner 2 is positioned or the height thereof is adjusted, a worker or the like detaches the corner panel 130 to expose the face panel side opening 25, inserts a hand or a tool into the face panel side opening 125 to access the suspending bolt 110, and operates the suspending bolt 110 to position the air conditioner 2 or the like”), when the decorative panel is attached to the main body (see Fig. 19), the air inlet grille is in an opened state, and the side panels are detached from the decorative panel (Para. 157, “when the air suction grille 123 is fixed to the air suction port 121, the seat projecting portion 145 and the fixing screw 143 threadably mounted on the female screw portion 144 of the seat projecting portion 145 are not viewed from the room, so that the exterior appearance is enhanced”, the face panel side openings 125 are only accessible if corner panels 130 are removed, and screw 143 is only removable if air suction grille 123 is in an opened state). 
Koga explicitly discloses that it is teaching only the “indoor unit of an in-ceiling mount type air conditioner”.  However, Koga is silent regarding air-conditioning apparatus configured to perform an air conditioning operation, comprising: 
an outdoor unit including at least a compressor and an outdoor heat exchanger; and 
an indoor unit connected the outdoor unit by refrigerant pipes to form a refrigeration cycle. 
However, Yabu (Fig. 1-7) teaches an air-conditioning apparatus (Title, “AIR CONDITIONING APPARATUS”) configured to perform an air conditioning operation, comprising: 
an outdoor unit (outdoor unit 2) including at least a compressor (compressor 21) and an outdoor heat exchanger (outdoor heat exchanger 22); and 
an indoor unit (indoor units 4, 5) connected the outdoor unit by refrigerant pipes (refrigerant pipes 4c, 4d) to form a refrigeration cycle (see Fig. 1), the indoor unit being embedded in a ceiling (Para. 78, “indoor unit 4 is a ceiling-embedded air conditioning unit for taking in indoor air, performing heat exchange, and then supplying the air into the room”). 
Yabu is silent regarding the specific configuration of the indoor unit. 
It would have been obvious to one with ordinary skill in the art at the time of invention that Koga’s disclosure is only intended to show the indoor unit of the entire air-conditioning system, and that it is intended to be used in cooperation with an indoor-outdoor system, as disclosed in Yabu, as such an indoor-outdoor system is required for the invention disclosed by Koga to be able to function as described. 
Koga is silent regarding the opening portion allowing an electrical device or a pipe connection unit to be handled. 
However, Asahina (Fig. 1-3) teaches a ceiling-embedded indoor unit of an air-conditioning apparatus comprising: 
a main body (air conditioner main body 10) including an indoor heat exchanger (heat exchanger 13) and an indoor fan (see unlabeled blower shown in Fig. 3, just above element 11); 
a decorative panel attached to the main body (decorative panel 20) from an opening side of the main body; 
an air inlet grille provided on a design side of the decorative panel (suction grille 23); and 
side panels provided on left and right sides of the air inlet grille (corner panel 60), 
the decorative panel being provided with an opening portion (opening 34) which allows an electrical device or a pipe connection unit to be handled (Col. 77 ll. 50-60, “Each of the openings 34 provided in the four corners of the decorative panel 20 has the same dimensions as the ceiling opening dimensions at maximum, and has an opening area required for a piping connecting operation for refrigerant piping 35 and drainage piping 36, and for a wiring operation for a field wiring intake 37 for the air conditioner main body 10, whereby the piping and wiring operations can be performed even after the decorative panel 20 is mounted, in other words, without removing it only by removing the corner panel 60”), when the decorative panel is attached to the main body, and the side panels are detached from the decorative panel (see Fig. 2; Col. 7 ll. 40-43, “the structure is arranged so that the design surface side of the opening 34 and the pedestal portion 30 is covered with a corner panel 60 to be detachably mounted to the decorative panel 20”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the arrangement of the piping and electrical elements shown by Koga to be located so as to be handled when the corner panels are removed, as taught by Asahina, to provide a means to perform maintenance on those elements without demounting the entire system.
Koga is silent regarding the air inlet grille being rotated to be in an opened state. 
However, Choi (Fig. 1-8) teaches a ceiling-embedded indoor unit of an air-conditioning apparatus comprising: 
a main body (cabinet 10) including an indoor heat exchanger (heat exchanger 30) and an indoor fan (fan 40); 
a decorative panel attached to the main body (front panel 20) from an opening side of the main body; 
an air inlet grille provided on a design side of the decorative panel (suction grille 21); and 
side panels provided on left and right sides of the air inlet grille (front panel 20 has side panels incorporated), 
the decorative panel being provided with an opening portion (panel opening 24 and access hole 25) which allows suspension metal fittings of the main body to be operated (Para. 84, “access hole 25 may be formed at a vertical lower portion of the mounting bracket 111 so that a user can manipulate the installation device 2”), and also allows an electrical device (control box 80) to be handled, when the decorative panel is attached to the main body, the air inlet grille is rotated to be in an opened state (Para. 29, “FIG. 8 is a perspective view of the opened suction grill”).
It would have been obvious to one skilled in the art at the time of the invention to modify the suction grille to be rotated to be in an opened state by combining prior art elements according to known methods to yield predictable results as taught by Choi into the teachings of Koga because it does no more than yield predictable results of ensuring that the suction grille can be opened without its total removing, which in turn ensures that the suction grille cannot be misplaced or damaged during maintenance on the air conditioning unit, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762